Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 1 of 16




                     In The Matter Of:
               UNITED STATES OF AMERICA, v.
                   ROBERT FARKAS, a/k/a




                            June 16, 2020




                Southern District Court Reporters




                          Original File K6GLFARP.txt
                    Min-U-Script® with Word Index
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 2 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                   Page 1 K6GLFARP                                                        Page 3
 1    UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK                                   1   either me or anyone else who may be talking during this
 2    ------------------------------x
                                                                      2   proceeding, please let me know because it's very important
 3    UNITED STATES OF AMERICA,
                                                                      3   obviously that you hear and understand everything.
 4                v.                            18 Cr. 340 (LGS)
                                                                      4         And also if at any time you wish to consult with Mr.
 5    ROBERT FARKAS, a/k/a "Bob"
      a/k/a "RJ",                                                     5   Petruzzi privately, will you please let me know that as well?
 6                                           Plea (Teleconference)
                                                                      6         THE DEFENDANT: Yes. Thank you, your Honor.
                       Defendant.
 7                                                                    7         THE COURT: All right. Now, I note for the record
      ------------------------------x
 8                                                                    8   that all parties are appearing by telephone, so before any
                                                  New York, N.Y.
 9                                                 June 16, 2020      9   person speaks, please be sure to identify yourself by name so
                                                     10:00 a.m.
10                                                                   10   that the court reporter properly identifies you on the
11    Before:                                                        11   transcript, because a transcript of this proceeding will be
12                              HON. JAMES L. COTT,                  12   made and at some point and transmitted to Judge Schofield,
13                                              Magistrate Judge     13   who's the district judge assigned to this case.
14                                  APPEARANCES                      14        I should also say preliminarily, that our
15    GEOFFREY S. BERMAN                                             15   teleconference line is also open to the public and press on a
           United States Attorney for the
16         Southern District of New York                             16   listen-only basis. And if you are a member of the public or
      SAMSON AARON ENZER
17    NEGAR TEKEEI                                                   17   the press, I ask that you mute your line and keep it on mute.
      DANIEL LOSS
18         Assistant United States Attorneys                         18   And also please be aware that any recording or dissemination of
19                                                                   19   the audio of these proceedings is prohibited.
           Attorneys for Defendant
20    PAUL DOMENIC PETRUZZI                                          20         Let me make certain findings at the outset, given that
      BRIAN EDWARD KLEIN
21    SANFORD N. TALKIN                                              21   we are proceeding telephonically. As everyone knows, we're in
22                                                                   22   the midst of the COVID-19 pandemic. And as a result, I'm
23                                                                   23   conducting this proceeding by telephone based on the authority
24                                                                   24   provided by Section 15002 of the CARES Act and the standing
25                                                                   25   orders issued by the Chief Judge of this Court pursuant to that

K6GLFARP                                                   Page 2 K6GLFARP                                                        Page 4

 1           THE COURT: All right. You want to call the case          1   act. And under that act, I find that video-conferencing is not
 2   then?                                                            2   reasonably available to conduct this proceeding at this time.
 3          DEPUTY CLERK: Yes.                                        3   The facilities for video-conferencing appearances are extremely
 4          (Case called)                                             4   limited, and there's insufficient availability to allow for all
 5          MR. ENZER: Good morning, your Honor.                      5   persons who wish to use video-conferencing to use it, in my
 6         This is Samson Enzer, for the government. And here         6   understanding, as our limited resources are allocated to other
 7   with me is Negar Tekeei and Daniel Loss from the government, as  7   judges this morning.
 8   well as FBI Special Agents Brandon Raz and Kristen Alaine        8        I also note that under the CARES Act, Section
 9   (phonetic.)                                                      9   15002(b)(2)(A), in the case of any plea that is conducted by
10          THE COURT: Good morning to all of you.                   10   video-conference or telephone, it must be determined whether
11          MR. PETRUZZI: Good morning, your Honor. Paul 11               the proceeding cannot be further delayed without serious harm
12   Petruzzi, counsel for Robert Farkas. Mr. Farkas is present 12        in the interest of justice and by order, dated June 15th, 2020,
13   with me in my office. I'll be conducting the change of plea 13       Judge Schofield, the district judge to whom this case is
14   hearing, but we also have cocounsel on line as well. 14              assigned, has made that specific finding. So that order is on
15          THE COURT: You want to identify the cocounsel please? 15      the docket of the case and that enables us to proceed with this
16          MR. KLEIN: Brian Klein, also for Mr. Farkas. 16               plea proceeding by telephone at this time. Let me just confirm
17          MR. TALKIN: And good morning, your Honor, Sam Talkin, 17      in an abundance of caution.
18   also for Mr. Farkas.                                            18         Mr. Petruzzi, will you please briefly describe the
19          THE COURT: All right. Good morning to all counsel 19          contact that you've had with your client to prepare for the
20   and good morning, Mr. Farkas.                                   20   plea today?
21          THE DEFENDANT: Good morning, your Honor. 21                         MR. PETRUZZI: Certainly, your Honor.
22          THE COURT: Mr. Farkas, have you been able to hear and 22           Mr. Farkas and I have gone over all of the relevant
23   understand everything so far?                                   23   pleadings, including the superseding information, the plea
24          THE DEFENDANT: Yes, your Honor.                          24   agreement, all of the waivers. And we've met in person a
25          THE COURT: All right. If at any time you can't hear 25        number of times. We've also had a number of phone conferences


Min-U-Script®                                   Southern District Court Reporters                                         (1) Pages 1 - 4
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 3 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                     Page 5 K6GLFARP                                                      Page 7

 1   with cocounsel to go over and make sure that he understands       1   it is important that you understand every question before you
 2   each and every one of the rights that he's going to be giving     2   answer. Now, before I take your plea, I'm going to ask you a
 3   up as well as the terms of the plea agreement itself.             3   series of questions as I say, and, therefore, I need to place
 4         THE COURT: All right. Very well.                            4   you under oath.
 5       And you did specifically discuss with him whether he          5         Do you swear, Mr. Farkas, that the answers that you
 6   was willing to consent to proceed with his guilty plea by         6   will give to my questions will be the truth, the whole truth
 7   telephone; is that correct?                                       7   and nothing but the truth so help you God?
 8         MR. PETRUZZI: Yes, your Honor.                              8        THE DEFENDANT: Yes, your Honor.
 9         THE COURT: And I have before me a document called           9        THE COURT: And do you understand that any statements
10   "waiver of rights to be present at criminal proceeding" that     10   that you make during this proceeding today under oath may be
11   Mr. Farkas has signed.                                           11   used against you in a prosecution for perjury or for making
12        I just want to confirm, Mr. Farkas, that's the              12   false statements if you do not tell the truth?
13   document that you reviewed and discussed with your attorney      13         THE DEFENDANT: Yes, your Honor.
14   before you signed it; is that correct?                           14         THE COURT: Now, I also have before me a waiver of
15        THE DEFENDANT: Yes. Correct, your Honor.                    15   indictment that you have signed, I believe. And I want to
16        THE COURT: And you're willing to proceed in the             16   confirm that with you.
17   fashion we are, understanding you have a right to otherwise be   17         Did you, in fact, sign a document called "waiver of
18   present in court.                                                18   indictment?"
19        Is that correct?                                            19         THE DEFENDANT: I did, your Honor.
20        THE DEFENDANT: Yes, your Honor.                             20         THE COURT: Before you signed it, did you discuss it
21        THE COURT: All right.                                       21   with your attorneys?
22        Now, I also want you to understand, Mr. Farkas, that        22         THE DEFENDANT: Yes, I did, your Honor.
23   you have the right to have your plea taken by a United States    23         THE COURT: Do you understand what you're doing by
24   district judge. As your lawyer has told you, I'm a United        24   signing a waiver of indictment?
25   States magistrate judge. And if you wish to consent to my        25         THE DEFENDANT: Yes, your Honor.

K6GLFARP                                                     Page 6 K6GLFARP                                                      Page 8

 1   taking this plea, I will do so. I understand I have in front     1         THE COURT: Do you understand that you are under no
 2   of me also a consent to proceed before a magistrate judge form   2    obligation to waive indictment?
 3   that you also signed. And I want to make sure that you 3                   THE DEFENDANT: Yes, your Honor.
 4   understand the ramifications of that, that you do in fact have   4         THE COURT: Do you understand that if you do not waive
 5   a right to have your plea taken by Judge Schofield, but she's    5    indictment, if the government wants to prosecute you, they
 6   referred to magistrate's court, and by signing this consent      6    would have to present this case to a grand jury, which may or
 7   form, you're agreeing to have your plea taken before me today.   7    may not indict you?
 8          Is that correct?                                          8         THE DEFENDANT: Yes, your Honor.
 9          THE DEFENDANT: Yes, your Honor. Correct. 9                          THE COURT: You realize that by signing this waiver of
10          THE COURT: And before you sign this consent form, you 10       indictment, you're giving up your right to have your case
11   did discuss it with Mr. Petruzzi.                               11    presented to a grand jury?
12          Is that correct?                                         12          THE DEFENDANT: I do, your Honor.
13          THE DEFENDANT: That's correct, your Honor. 13                        THE COURT: Do you understand what a grand jury is?
14          THE COURT: Okay. Let's proceed then.                     14          THE DEFENDANT: Yes, your Honor.
15         The purpose of this proceeding today is to make sure 15               THE COURT: Have you seen a copy of the information in
16   that you understand all of your rights, to decide whether 16          this case?
17   you're pleading guilty of your own free will, and to make sure 17           THE DEFENDANT: Yes, your Honor. It's right here in
18   you're pleading guilty because you are guilty and not some 18         front of me.
19   other reason.                                                   19          THE COURT: All right. And it's a superseding
20          Do you understand that?                                  20    information, correct? That's what you have in front of you?
21          THE DEFENDANT: Yes, your Honor, I understand. 21                    THE DEFENDANT: Correct.
22          THE COURT: If at any time, as I said a minute or two 22             THE COURT: Do you waive the public reading of the
23   ago, you don't understand either any of my questions or 23            superseding information?
24   anything else that's going on during the proceeding, or if you 24          THE DEFENDANT: Yes, your Honor.
25   wish to consult with your attorney, please let me know, because 25         THE COURT: And how do you intend to plead to the

Min-U-Script®                                    Southern District Court Reporters                                        (2) Pages 5 - 8
        Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 4 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                     June 16, 2020
K6GLFARP                                                 Page 9 K6GLFARP                                                       Page 11

 1 superseding information, guilty or not guilty?                   1   with them the consequences of pleading guilty?
 2        THE DEFENDANT: Guilty, your Honor.                        2          THE DEFENDANT: Yes, your Honor, I have.
 3        THE COURT: Could you please tell the Court your full      3          THE COURT: Are you ready to formally enter a plea at
 4 name?                                                            4   this time?
 5        THE DEFENDANT: My name is Robert Farkas.                  5          THE DEFENDANT: Yes, your Honor.
 6        THE COURT: How old are you?                               6          THE COURT: Now, I want to review with you the two
 7        THE DEFENDANT: I am 33 years old.                         7   counts of the information. I'll refer to the superseding
 8        THE COURT: Are you a citizen of the United States?        8   information as "the information," and review with you the
 9        THE DEFENDANT: Yes, your Honor.                           9   charges in each of those two counts and the penalties that are
10        THE COURT: Are you able to read and write in English?    10   associated with them.
11        THE DEFENDANT: Yes, your Honor.                          11        Count One of the information charges you with
12        THE COURT: How far did you go in school?                 12   conspiring from at least in or about July 2017, through in or
13        THE DEFENDANT: I completed some college, your Honor,     13   about April 2018, to commit securities fraud, in connection
14 but I did not graduate.                                         14   with a scheme to raise funds from investors in a company called
15        THE COURT: Are you now or have you recently been         15   Centra Tech Incorporated through the sale of unregistered
16 under the care of a doctor or a psychiatrist for any reason?    16   securities styled as digital tokens issued as part of Centra
17        THE DEFENDANT: No, your Honor.                           17   Tech's so-called initial coin offering based on fraudulent
18        THE COURT: Have you been treated recently for any        18   misrepresentations and omissions, in violation of federal law.
19 mental illness, or addiction to alcohol, or narcotic drugs of   19        This count carries a maximum sentence of five years; a
20 any kind?                                                       20   maximum term of supervised release of three years; a maximum
21        THE DEFENDANT: No, your Honor.                           21   fine pursuant to federal law of the greatest of $250,000, twice
22        THE COURT: As you sit here today, are you under the      22   the gross gain derived from the offense or twice the gross loss
23 influence of any mind-altering drug or any alcoholic drink?     23   to persons other than you resulting from the offense; and a
24        THE DEFENDANT: No, your Honor.                           24   $100 mandatory special assessment.
25        THE COURT: Are you on any medication?                    25         Do you understand the charge in Count One of the

K6GLFARP                                                Page 10 K6GLFARP                                                       Page 12

 1       THE DEFENDANT: No, your Honor.                             1   information and the penalties that are associated with that
 2       THE COURT: Have you been able to understand                2   count?
 3 everything that I've said to you so far?                         3         THE DEFENDANT: Yes, your Honor. Thank you.
 4       THE DEFENDANT: Yes, your Honor.                            4         THE COURT: How do you wish to plead to Count One of
 5       THE COURT: And do you feel all right today?                5   the information, guilty or not guilty?
 6       THE DEFENDANT: I do, your Honor. I feel pretty good.       6         THE DEFENDANT: Guilty, your Honor.
 7       THE COURT: Good. Now, you said you've seen a copy of       7         THE COURT: Let me now review with you Count Two of
 8 the superseding information in the case, correct?                8   the information.
 9       THE DEFENDANT: Yes, your Honor.                            9         That count charges you with conspiring from at least
10       THE COURT: Have you read it?                              10   in or about July 2017, through in or about April 2018, to
11       THE DEFENDANT: I have, your Honor.                        11   commit wire fraud in connection with a scheme to use interstate
12       THE COURT: Do you understand what it says that you        12   and foreign wire communications to raise funds from Centra Tech
13 did?                                                            13   investors through the sale of digital tokens issued as part of
14       THE DEFENDANT: I do, your Honor. Yes.                     14   Centra Tech's initial coin offering based on fraudulent
15       THE COURT: Have you had a chance to discuss the           15   misrepresentations and omissions, in violation of federal law.
16 charges in the superseding information and how you wish to      16         This count carries a maximum sentence of imprisonment
17 plead with your attorneys?                                      17   of five years; a maximum term of supervised release of three
18       THE DEFENDANT: Yes, your Honor.                           18   years; a maximum fine pursuant to federal law of the greatest
19       THE COURT: And are you satisfied with their               19   of $250,000, twice the gross gain derived from the offense or
20 representation of you?                                          20   twice the gross loss to persons other than you resulting from
21       THE DEFENDANT: Yes, your Honor.                           21   the offense; and a $100 mandatory special assessment.
22       THE COURT: Have you had a full opportunity to discuss     22         Do you understand the charge in Count Two of the
23 this case with them?                                            23   information and the penalties associated with that count?
24       THE DEFENDANT: I have, your Honor.                        24         THE DEFENDANT: Yes, your Honor.
25       THE COURT: And have you had -- have you discussed         25         THE COURT: And how do you wish to plead to Count Two

Min-U-Script®                                 Southern District Court Reporters                                        (3) Pages 9 - 12
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 5 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                  Page 13 K6GLFARP                                                        Page 15

 1   of the information, guilty or not guilty?                        1          THE DEFENDANT: Yes, your Honor.
 2         THE DEFENDANT: Guilty, your Honor.                         2          THE COURT: Do you understand that you're bound by
 3         THE COURT: Do you understand that the total maximum        3   your guilty plea, regardless of the immigration consequences of
 4   term of imprisonment on both counts is ten years of              4   your plea and regardless of any advice you have received from
 5   imprisonment?                                                    5   your attorney or anyone else for that matter regarding those
 6         THE DEFENDANT: Yes, your Honor.                            6   consequences?
 7         THE COURT: And let me just pause and note in               7        THE DEFENDANT: Yes, your Honor.
 8   reviewing the plea agreement I think there's a typographical 8            THE COURT: And you've discussed the subject with your
 9   error on the top of page two. It repeats "Count One" when it     9   attorney as part of your preparation for this proceeding today.
10   should say "Count Two."                                         10          Is that correct?
11         So you all may want to make an adjustment to that at 11               THE DEFENDANT: Correct, your Honor.
12   some point, Mr. Enzer                                           12          THE COURT: All right. Mr. Farkas, at this time I'm
13          MR. ENZER: Thank you, your Honor.                        13   now going to explain to you certain constitutional rights that
14          THE COURT: Am I right, Mr. Farkas, that in addition 14        you have. But these are rights that you'll be giving up as a
15   to pleading guilty to the two counts of the information, you're 15   result of entering a guilty plea here today.
16   also admitting the forfeiture allegations with respect to those 16         First of all, do you understand that you have a right
17   counts and you are agreeing to forfeit to the United States, 17      to plead not guilty to the charges in the information and a
18   pursuant to federal law, any and all property -- real or 18          right to a speedy and public jury trial if you wish?
19   personal -- that constitutes or is derived from proceeds 19                THE DEFENDANT: Yes, your Honor.
20   traceable to the commission of the offenses of conviction that 20          THE COURT: Do you understand that if you were to
21   have been set forth in these two counts that you personally 21       continue to plead not guilty and go to trial, you would be
22   obtained?                                                       22   presumed innocent and the burden would be on the government to
23          Is that correct?                                         23   prove your guilt beyond a reasonable doubt?
24          THE DEFENDANT: Correct, your Honor.                      24        THE DEFENDANT: Yes, your Honor.
25          THE COURT: And there's a reference in your plea 25                 THE COURT: Do you understand that you would be

K6GLFARP                                                  Page 14 K6GLFARP                                                        Page 16

 1   agreement to seize ether units.                                  1   entitled to be represented by an attorney at all stages of the
 2        Is it correct that you are agreeing that you did not        2   proceeding, at trial, and at every other stage, and if you
 3   personally obtain and that you don't have any right, title or    3   could not afford to hire or retain one, the Court would provide
 4   interest to any of those seized either units?                    4   an attorney to you for free?
 5          Is that correct?                                          5         THE DEFENDANT: Yes, your Honor.
 6          THE DEFENDANT: Yes, your Honor, correct. 6                          THE COURT: Do you understand that if there were a
 7          THE COURT: In addition, do you understand that the 7          trial in your case, you would be entitled to confront and
 8   Court could order you to pay restitution to any victims? 8           cross-examine any witnesses called by the government to testify
 9          THE DEFENDANT: Yes, your Honor.                           9   against you?
10          THE COURT: All right. Mr. Enzer, is there anything 10                THE DEFENDANT: Yes, your Honor.
11   else with respect to the charges that you want me to review 11              THE COURT: Do you understand you'd be entitled to
12   with Mr. Farkas at this time?                                   12   testify on your own behalf?
13          MR. ENZER: Nothing else, your Honor.                     13          THE DEFENDANT: Yes, your Honor.
14          THE COURT: All right. Thank you.                         14          THE COURT: Do you understand you could call witnesses
15         Do you understand, Mr. Farkas, if, as part of your 15          and present evidence, if there were a trial?
16   sentence, you are placed on a term of supervised release and 16             THE DEFENDANT: Yes, your Honor.
17   then you violate any of the conditions of that release, you 17              THE COURT: And do you understand that you could ask
18   could face an additional term of imprisonment?                  18   the Court to issue subpoenas to compel witnesses to appear and
19          THE DEFENDANT: Yes, your Honor.                          19   testify in your defense even if they did not otherwise wish to
20          THE COURT: Now, you said earlier that you are a 20            come?
21   United States citizen. By law, I must still tell you that if 21          THE DEFENDANT: I do, your Honor.
22   in fact you are not a United States citizen, a guilty plea 22            THE COURT: Do you also understand that if there were
23   means that you may be removed from the United States and denied 23   a trial, you would not be required to testify against yourself?
24   admission to the United States or citizenship in the future. 24             THE DEFENDANT: Yes, your Honor.
25          Do you understand this?                                  25          THE COURT: And if you chose not to testify, that

Min-U-Script®                                   Southern District Court Reporters                                       (4) Pages 13 - 16
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 6 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                  Page 17 K6GLFARP                                                       Page 19

 1   could not be used against you; do you understand that?           1   analysis, the agreement states the conclusion -- and this is at
 2          THE DEFENDANT: I do, your Honor.                          2   the top of page four -- that the guidelines sentencing range
 3          THE COURT: And do you understand that if you went to      3   can be expected to be from 70 to 87 months.
 4   trial and you were convicted at a trial, you'd still have the    4        Do you understand that?
 5   right to appeal that conviction to a higher court?               5        THE DEFENDANT: Yes, your Honor.
 6          THE DEFENDANT: Yes, your Honor.                           6        THE COURT: Do you understand that Judge Schofield is
 7          THE COURT: Do you understand that by entering a           7   not bound by the calculation in this letter and that she will
 8   guilty plea here today, you'll be giving up all of the rights    8   be free to do her own calculation, which may result in a
 9   that I just reviewed with you, including your right to a trial,  9   guideline range that is different from the one that's in the
10   you will not be able to withdraw your guilty plea, and the only 10   letter?
11   remaining step in the case will be the sentencing?              11         THE DEFENDANT: Yes, your Honor.
12           THE DEFENDANT: Yes, your Honor.                         12         THE COURT: Do you understand that no matter what
13           THE COURT: Do you understand that the decision as to 13      sentencing range Judge Schofield believes is called for by the
14   the appropriate sentence in your case will be entirely up to 14      guidelines, that range is just one of many factors that she
15   the sentencing judge, who in this case is Judge Schofield, and 15    will consider in determining your sentence, and that the judge
16   then she will be limited only by what the law requires? 16           has discretion to give you a prison sentence below or above the
17           THE DEFENDANT: Yes, your Honor.                         17   range, anywhere up to the maximum sentence of imprisonment of
18           THE COURT: Do you understand that even if you're 18          ten years that we spoke about a few minutes ago?
19   surprised or disappointed by your sentence, you're still going 19          Do you understand that?
20   to be bound by your guilty plea?                                20         THE DEFENDANT: Yes, your Honor.
21           THE DEFENDANT: Yes, your Honor.                         21         THE COURT: Do you understand that under the terms of
22           THE COURT: Knowing everything I've just reviewed with 22     the agreement, if Judge Schofield were to sentence you to a
23   you, do you still wish to plead guilty to Counts One and Two of 23   prison term that is 87 months or less, you'll be giving up your
24   the superseding information?                                    24   right to appeal that sentence or to challenge it in any other
25           THE DEFENDANT: Yes, your Honor.                         25   way, such as through a writ of habeas corpus?

K6GLFARP                                                  Page 18 K6GLFARP                                                       Page 20

 1         THE COURT: Has any force or any threats been used,        1           THE DEFENDANT: Yes, your Honor.
 2   either directly or indirectly, to influence how you plead       2           THE COURT: Do you also understand -- and this is on
 3   today?                                                          3    page five of the plea agreement -- that you cannot appeal any
 4         THE DEFENDANT: No, your Honor.                            4    fine of $250,000 or less, and then you cannot appeal any lawful
 5         THE COURT: Now, I have before me a letter dated June      5    sentence of supervised release?
 6   15th, 2020, from the U.S. attorney to your attorney containing  6         THE DEFENDANT: Yes, your Honor.
 7   a plea agreement.                                               7         THE COURT: Do you also understand that in this letter
 8           Have you read this letter?                              8    you're giving up your right to complain if the government
 9           THE DEFENDANT: Yes, your Honor.                         9    withheld evidence from your attorney that would have been
10           THE COURT: Did you sign it on the last page? 10              helpful to you?
11           THE DEFENDANT: I did, your Honor.                      11         THE DEFENDANT: Yes, your Honor.
12           THE COURT: Before you signed it, did you discuss it 12            THE COURT: Now, Mr. Farkas, is your plea voluntary?
13   with your attorneys?                                           13    And what I mean by that is: Is it made of your own free will?
14           THE DEFENDANT: Yes, your Honor.                        14          THE DEFENDANT: Yes, your Honor.
15           THE COURT: And did they explain to you all of the 15               THE COURT: Did you, in fact, commit the offenses that
16   terms and conditions of this letter?                           16    are charged in Counts One and Two of the superseding
17           THE DEFENDANT: Yes, your Honor.                        17    information?
18           THE COURT: Now, apart from what's contained in this 18             THE DEFENDANT: Yes, your Honor.
19   letter, have any promises been made to you in order to get you 19          THE COURT: Now, before I ask you to tell the Court
20   to plead guilty?                                               20    what you did, I'm going to ask the government to summarize the
21           THE DEFENDANT: No, your Honor.                         21    elements of the offenses, and if it wishes, to advise the Court
22           THE COURT: Now, in reviewing the plea agreement, I 22        of the evidence that would have been offered had there been a
23   note that it contains an analysis of how part of our law of 23       trial in your case.
24   sentencing, which is known as the sentencing guidelines, may 24             Mr. Enzer?
25   impact on any prison term in your case. Based on that 25                    MR. ENZER: Certainly, your Honor. We'll do both.

Min-U-Script®                                   Southern District Court Reporters                                       (5) Pages 17 - 20
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 7 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                    Page 21 K6GLFARP                                                     Page 23

 1         With respect to the elements, first, with respect to       1   willfully became a member of the conspiracy.
 2   the securities fraud conspiracy charged in Count One of the      2        And third, that the defendant or another member of the
 3   information, the government would have to prove beyond a         3   conspiracy knowingly committed at least one overt act in
 4   reasonable doubt at trial each of the following three elements:  4   furtherance of the conspiracy during the life of the
 5          First, the existence of the conspiracy charged in 5           conspiracy.
 6   Count One; in other words, that there was, in fact, an 6                   And by way of background, to prove that a defendant
 7   agreement or understanding by two or more people to commit       7   committed the substantive crime of wire fraud, which was the
 8   securities fraud.                                                8   goal or object of the conspiracy charged in Count Two, the
 9         Second, that the defendant, Mr. Farkas, knowingly and      9   government would have to prove the following elements beyond a
10   willfully became a member of a conspiracy.                      10   reasonable doubt:
11         And third, that the defendant or another member of the 11           First, that there existed a scheme to defraud one or
12   conspiracy knowingly committed at least one overt act in 12          more persons of money or property by means of false or
13   furtherance of the conspiracy during the life of the            13   fraudulent pretenses, representations or promises.
14   conspiracy.                                                     14         Second, that the defendant knowingly and willfully
15         And by way of background, to prove that the defendant 15       participated at some point in the scheme to defraud with
16   committed the substantive crime of securities fraud, which was 16    knowledge of its fraudulent nature and with a specific intent
17   the goal or object of the conspiracy charged in Count One, the 17    to defraud.
18   government would have to prove the following elements beyond a 18         And third, that in the execution of that scheme, there
19   reasonable doubt:                                               19   occurred at least one use of interstate or international wire
20         First, that in connection with the purchase or sale of 20      communications.
21   securities, the defendant did any one or more of the following: 21         In addition to the elements that I just described, to
22   (A), employed a device, scheme or artifice to defraud; or, (B), 22   establish venue in the Southern District of New York, the
23   made an untrue statement of a material fact or omitted to state 23   government would also have to prove by a preponderance of the
24   a material fact which made what was said under the 24                evidence that some act in furtherance of each of the conspiracy
25   circumstances misleading; or (C), engaged in an act, practice, 25    offenses charged in Counts One and Two of the information

K6GLFARP                                                    Page 22 K6GLFARP                                                     Page 24

 1   or course of business that operated or would operate as a fraud  1   occurred within the Southern District of New York.
 2   or deceit upon purchaser or seller.                              2        And with respect to the proof at trial, at the outset
 3          Second, that the defendant acted knowingly, willfully     3   the government incorporated by reference the facts set forth in
 4   and with the intent to defraud, that is, the intent to deceive.  4   the criminal complaints, the indictment, the superseding
 5          And third, that the defendant used or caused to be 5          information, and the government's motions in limine that have
 6   used, the mails or an instrumentality of interstate commerce in  6   been filed in this case.
 7   furtherance of the fraudulent conduct. And the term "security"   7         The government proffers that if this case proceeded to
 8   is defined broadly to include not only conventional investment   8   trial, the government would offer witness testimony,
 9   vehicles such as stocks and bonds, but also less conventional    9   documentary proof and other evidence at trial, establishing all
10   investment instruments, including any so-called "investment 10       of the facts that were in those documents, and those facts
11   contract."                                                      11   would prove beyond a reasonable doubt that Mr. Farkas is guilty
12          An investment contract is any contract, transaction or 12     of the securities fraud conspiracy and wire fraud conspiracy
13   scheme, whereby a person makes an investment of something of 13      charges in Counts One and Two of the information and that those
14   value in a common enterprise as led to expect profits from the 14    facts would establish venue in the Southern District of New
15   entrepreneurial or managerial efforts of others as promoters of 15   York by a preponderance of the evidence.
16   the scheme.                                                     16        More specifically, the evidence that the government
17          With respect to the wire fraud conspiracy charged in 17       would offer at trial would include, among other things, first,
18   Count Two of the information, the government would have to 18        the testimony of various witnesses who used to be executives or
19   prove beyond a reasonable doubt each of the following three 19       employees of Centra Tech that would collectively establish the
20   elements:                                                       20   existence of the charged securities and wire fraud
21           First, the existence of the conspiracy charged in 21         conspiracies, that Mr. Farkas knowingly and willfully joined
22   Count Two of the information, that there was, in fact, an 22         these conspiracies, and that various members of these
23   agreement or understanding by two or more people to commit wire 23   conspiracies committed overt acts during and in furtherance of
24   fraud.                                                          24   these conspiracies, including overt acts in the Southern
25          Second, that the defendant, Mr. Farkas, knowingly and 25      District of New York. This would include, for example, the


Min-U-Script®                                    Southern District Court Reporters                                      (6) Pages 21 - 24
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 8 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                       June 16, 2020
K6GLFARP                                                  Page 25 K6GLFARP                                                       Page 27

 1   testimony of a cooperating witness who used to be a              1   during the charged conspiracies qualify as investment
 2   coconspirator of Mr. Farkas in the charged conspiracies to       2   contracts, therefore, as securities under the federal
 3   defraud Centra Tech investors. This cooperating witness would    3   securities laws. The government's proof at trial would also
 4   testify to facts establishing, among other things, (A) that the  4   include witness testimony, documents and other evidence showing
 5   cofounders of Centra Tech, including Mr. Farkas and the          5   that Mr. Farkas and his coconspirators used electronic
 6   cooperating witness, conspired to commit securities fraud and    6   communications to trade the digital tokens on a crypto-currency
 7   conspired to commit wire fraud as part of a scheme to defraud    7   exchange based in the Southern District of New York, during and
 8   investors into buying digital tokens issued by Centra Tech; (B)  8   in furtherance of the charged conspiracies.
 9   that as part of these conspiracies, the members of these         9        That is not all the proof the government would have at
10   conspiracies, including Mr. Farkas and the cooperating witness, 10   trial, it's just a summary of just some of it, as I indicated.
11   deliberately made materially false and misleading               11          THE COURT: Thank you, Mr. Enzer.
12   misrepresentations and omissions to induce Centra Tech 12                  Mr. Farkas, would you please tell the Court in your
13   investors to buy digital tokens, including false claims that 13      own words now what you did that makes you guilty of the charges
14   Centra Tech had critical business partnerships that did not 14       against you?
15   actually exist, that Centra Tech had qualified senior 15                  And if you're going to read a statement, which is
16   executives with impressive credentials who actually did not 16       entirely appropriate, I would just ask that you try and read
17   exist, and that Centra Tech had critical money transmitter 17        slowly so that it is easier for the court reporter to record
18   licenses in a number of states that the company actually did 18      what it is that you're saying.
19   not have; (C) that Mr. Farkas was a willing and knowing 19                THE DEFENDANT: Certainly, your Honor.
20   participant in these fraud conspiracies; and (D), that during 20           So about July 30th, 2017, through October 5th, 2017, I
21   and in furtherance of the conspiracies, cell phone text 21           agreed with others to commit securities fraud and wire fraud,
22   messages were sent to and from the Southern District of New 22       in connection with the scheme to raise funds from investors by
23   York from Florida by various members of the conspiracies. 23         selling them digital tokens issued by a company called Centra
24          The government's proof at trial would also include 24         Tech, Inc. When I entered into these agreements, I knew that
25   documents containing fraudulent misrepresentations that Mr. 25       my coconspirators had created a fictitious chief executive

K6GLFARP                                                  Page 26 K6GLFARP                                                       Page 28

 1   Farkas and his coconspirators disseminated, via internet and     1   officer, named Michael Edwards, and a fictitious chief
 2   other means, to investors as part of the charged conspiracies    2   financial officer, named Jessica Robinson, and had falsely
 3   to deceive investors into buying digital tokens issued by        3   represented that these fake executives had impressive
 4   Centra Tech, including fraudulent white papers and recordings    4   credentials, in order to convince the investing public that
 5   of interviews in which a member of the conspiracy made 5             Centra Tech had an executive team with the qualifications and
 6   fraudulent misrepresentations to solicit investors to buy the    6   experience needed to succeed. I took various actions to
 7    digital tokens.                                                 7   further the goals of these agreements.
 8          The government's proof would also include witness         8        For example, in order to advance these agreements, I
 9   testimony and documents establishing the falsity of those 9          posted a photograph of my sister on a LinkedIn page for the
10   fraudulent misrepresentations. The government's proof would 10       fictitious Centra Tech executive name, "Jessica Robinson," and
11   also include the testimony of victim investors and supporting 11     falsely represented that my sister's photograph was actually
12   documents that would establish, among other things, (A) facts 12     the photograph of Jessica Robinson, the purported chief
13   showing various victim investors provided funds to Centra Tech 13    financial officer of Centra Tech. During and to further the
14   to buy digital tokens issued by Centra Tech based on the 14          goal of these agreements, emails and cell phone text messages
15    fraudulent misrepresentations that Mr. Farkas and his 15            were sent to and from New York, New York.
16   coconspirators disseminated; and (B) the fact establishing the 16          I knew that my participation in these conspiracies was
17   materiality of those fraudulent misrepresentations. The 17           wrong and illegal.
18   government's trial proof would also include contemporaneous 18            THE COURT: Does that conclude your statement, Mr.
19   text messages and emails exchanged between and among Mr. Farkas 19   Farkas?
20   and his coconspirators during the charged conspiracies, 20                THE DEFENDANT: Yes, your Honor. Thank you.
21   establishing that they acted knowingly, willfully and with the 21         THE COURT: Mr. Enzer, are there any questions that
22    intent to defraud Centra Tech investors.                       22   you think the Court needs to follow up with for purposes of the
23          The government's proof would also include witness 23          allocution?
24   testimony and documents showing that digital tokens that Mr. 24            MR. ENZER: No questions for Mr. Farkas, your Honor.
25   Farkas and his coconspirators sold to Centra Tech investors 25             The government would just note that we previously


Min-U-Script®                                   Southern District Court Reporters                                       (7) Pages 25 - 28
         Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 9 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                      June 16, 2020
K6GLFARP                                                   Page 29 K6GLFARP                                                     Page 31

 1   proffered facts to prove at trial and incorporate by reference  1   prepared a form requesting same-day receipt of the transcript
 2   that the proffer and documents that we have incorporated by     2   and I think we're just working out who to send that request to.
 3   reference, and with those factual proffers the government 3              THE COURT: All right. And has Schofield scheduled a
 4   believes that Mr. Farkas's allocution is sufficient.            4   sentencing date at this time?
 5          THE COURT: All right. Do you represent that the 5                 MR. ENZER: Not yet.
 6   government has sufficient evidence to establish his guilt       6        MR. PETRUZZI: No, your Honor.
 7   beyond a reasonable doubt?                                      7        THE COURT: All right. Well, I would say in the
 8          MR. ENZER: Yes, your Honor.                              8   normal course I would ask that the government's case summary
 9          THE COURT: And let me ask Mr. Petruzzi.                  9   for purposes of the presentence report should be delivered to
10         Do you know of any defense that would prevail at trial 10     probation within the next 14 days, if that's feasible.
11   or why any other reason why Mr. Farkas should not be permitted 11        And, Mr. Farkas, you and counsel should also make
12   to plead guilty at this time?                                  12   yourselves available for the interview by the probation
13          MR. PETRUZZI: No, your Honor.                           13   department in the next 14 days or soon thereafter, as is
14          THE COURT: Mr. Farkas, are you pleading guilty 14            practicable given all of the circumstances.
15   because you are guilty?                                        15         Is there anything further from the government at this
16          THE DEFENDANT: Yes, your Honor.                         16   time?
17          THE COURT: All right. Are there any further 17                    MR. ENZER: Nothing further from the government.
18   questions either side wishes the Court to ask before we 18          Thank you, your Honor.
19   conclude the proceedings?                                      19        THE COURT: All right. Anything further from the
20          Mr. Enzer?                                              20   defense?
21          MR. ENZER: Your Honor, I know your Honor went over 21             MR. PETRUZZI: No, your Honor. Thank you.
22   the penalties for forfeiture, but -- and forgive me if you 22            THE COURT: All right. Thank you all very much.
23   already covered this, but we would ask that Mr. Farkas admit 23          Have a very good day and stay safe, everyone.
24   the forfeiture allegations.                                    24        MR. ENZER: Thank you, your Honor. You too.
25          THE COURT: I believe I did cover that. But in 25                  THE COURT: Goodbye. ******

K6GLFARP                                                   Page 30

 1   abundance of caution:
 2          Mr. Farkas, is it correct then that you are admitting
 3   to the forfeiture allegations with respect to Counts One and
 4   Two of the superseding information?
 5         THE DEFENDANT: Yes, your Honor.
 6         THE COURT: Anything else, Mr. Enzer?
 7         MR. ENZER: Nothing further from the government.
 8   Thank you, your Honor.
 9         THE COURT: Mr. Petruzzi, any other questions you
10   believe Court needs to ask?
11         MR. PETRUZZI: No, your Honor. Thank you.
12         THE COURT: All right. On the basis of Mr. Farkas's
13   responses to my questions and my at least audio observation of
14   his demeanor, I'll say, I find that he is fully competent to
15   enter an informed plea at this time. I also conclude that he
16   understands the nature of the charges and the consequences of
17   his plea. And I'm also satisfied that his plea is voluntary
18   and that there is a factual basis for it. Accordingly, I
19   recommend that the proffered plea to Counts One and Two of the
20   superseding information be accepted.
21         I assume the government will order a copy of the
22   transcript of this proceeding and will submit it to Judge
23   Schofield, together with any additional paperwork so that she
24   may act on this recommendation.
25        MR. ENZER: The government will do so. We have

Min-U-Script®                                    Southern District Court Reporters                                     (8) Pages 29 - 31
                 Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 10 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                              June 16, 2020

                            2:8                       3:23                      9:16                      25
             $           ago (2)                    availability (1)         CARES (2)                  cocounsel (3)
                            6:23;19:18                4:4                       3:24;4:8                  2:14,15;5:1
$100 (2)                 agreed (1)                 available (2)            carries (2)                cofounders (1)
  11:24;12:21               27:21                     4:2;31:12                 11:19;12:16               25:5
$250,000 (3)             agreeing (3)               aware (1)                case (20)                  coin (2)
  11:21;12:19;20:4          6:7;13:17;14:2            3:18                      2:1,4;3:13;4:9,13,15;     11:17;12:14
                         agreement (11)                                         8:6,10,16;10:8,23;      collectively (1)
             *              4:24;5:3;13:8;14:1;                 B               16:7;17:11,14,15;         24:19
                            18:7,22;19:1,22;20:3;                               18:25;20:23;24:6,7;     college (1)
****** (1)                  21:7;22:23              background (2)              31:8                      9:13
  31:25                  agreements (4)               21:15;23:6             caused (1)                 commerce (1)
                            27:24;28:7,8,14         based (6)                   22:5                      22:6
             A           Alaine (1)                   3:23;11:17;12:14;      caution (2)                commission (1)
                            2:8                       18:25;26:14;27:7          4:17;30:1                 13:20
able (4)                 alcohol (1)                basis (3)                cell (2)                   commit (8)
   2:22;9:10;10:2;          9:19                      3:16;30:12,18             25:21;28:14               11:13;12:11;20:15;
   17:10                 alcoholic (1)              became (2)               Centra (21)                  21:7;22:23;25:6,7;
above (1)                   9:23                      21:10;23:1                11:15,16;12:12,14;        27:21
   19:16                 allegations (3)            behalf (1)                  24:19;25:3,5,8,12,14,   committed (5)
abundance (2)               13:16;29:24;30:3          16:12                     15,17;26:4,13,14,22,      21:12,16;23:3,7;
   4:17;30:1             allocated (1)              believes (2)                25;27:23;28:5,10,13       24:23
accepted (1)                4:6                       19:13;29:4             certain (2)                common (1)
   30:20                 allocution (2)             below (1)                   3:20;15:13                22:14
Accordingly (1)             28:23;29:4                19:16                  Certainly (3)              communications (3)
   30:18                 allow (1)                  beyond (7)                  4:21;20:25;27:19          12:12;23:20;27:6
Act (9)                     4:4                       15:23;21:3,18;22:19;   challenge (1)              company (3)
   3:24;4:1,1,8;21:12,   among (4)                    23:9;24:11;29:7           19:24                     11:14;25:18;27:23
   25;23:3,24;30:24         24:17;25:4;26:12,19     bonds (1)                chance (1)                 compel (1)
acted (2)                analysis (2)                 22:9                      10:15                     16:18
   22:3;26:21               18:23;19:1              both (2)                 change (1)                 competent (1)
actions (1)              apart (1)                    13:4;20:25                2:13                      30:14
   28:6                     18:18                   bound (3)                charge (2)                 complain (1)
acts (2)                 appeal (4)                   15:2;17:20;19:7           11:25;12:22               20:8
   24:23,24                 17:5;19:24;20:3,4       Brandon (1)              charged (14)               complaints (1)
actually (4)             appear (1)                   2:8                       20:16;21:2,5,17;          24:4
   25:15,16,18;28:11        16:18                   Brian (1)                   22:17,21;23:8,25;       completed (1)
addiction (1)            appearances (1)              2:16                      24:20;25:2;26:2,20;       9:13
   9:19                     4:3                     briefly (1)                 27:1,8                  conclude (3)
addition (3)             appearing (1)                4:18                   charges (9)                  28:18;29:19;30:15
   13:14;14:7;23:21         3:8                     broadly (1)                 10:16;11:9,11;12:9;     conclusion (1)
additional (2)           appropriate (2)              22:8                      14:11;15:17;24:13;        19:1
   14:18;30:23              17:14;27:16             burden (1)                  27:13;30:16             conditions (2)
adjustment (1)           April (2)                    15:22                  Chief (4)                    14:17;18:16
   13:11                    11:13;12:10             business (2)                3:25;27:25;28:1,12      conduct (2)
admission (1)            artifice (1)                 22:1;25:14             chose (1)                    4:2;22:7
   14:24                    21:22                   buy (3)                     16:25                   conducted (1)
admit (1)                assessment (2)               25:13;26:6,14          circumstances (2)            4:9
   29:23                    11:24;12:21             buying (2)                  21:25;31:14             conducting (2)
admitting (2)            assigned (2)                 25:8;26:3              citizen (3)                  2:13;3:23
   13:16;30:2               3:13;4:14                                           9:8;14:21,22            conferences (1)
advance (1)              associated (3)                         C            citizenship (1)              4:25
   28:8                     11:10;12:1,23                                       14:24                   confirm (3)
advice (1)               assume (1)                 calculation (2)          claims (1)                   4:16;5:12;7:16
   15:4                     30:21                     19:7,8                    25:13                   confront (1)
advise (1)               attorney (9)               call (2)                 CLERK (1)                    16:7
   20:21                    5:13;6:25;15:5,9;         2:1;16:14                 2:3                     connection (4)
afford (1)                  16:1,4;18:6,6;20:9      called (7)               client (1)                   11:13;12:11;21:20;
   16:3                  attorneys (3)                2:4;5:9;7:17;11:14;       4:19                      27:22
against (5)                 7:21;10:17;18:13          16:8;19:13;27:23       coconspirator (1)          consent (5)
   7:11;16:9,23;17:1;    audio (2)                  can (1)                     25:2                      5:6,25;6:2,6,10
   27:14                    3:19;30:13                19:3                   coconspirators (6)         consequences (4)
Agents (1)               authority (1)              care (1)                    26:1,16,20,25;27:5,       11:1;15:3,6;30:16

Min-U-Script®                                 Southern District Court Reporters                          (1) $100 - consequences
             Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 11 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                  June 16, 2020

consider (1)                COURT (120)                 25;8:3,8,12,14,17,21,       26:1,16                English (1)
  19:15                       2:1,10,15,19,22,25;       24;9:2,5,7,9,11,13,17,    dissemination (1)           9:10
conspiracies (15)             3:7,10,25;5:4,9,16,18,    21,24;10:1,4,6,9,11,14,     3:18                   enter (2)
  24:21,22,23,24;25:2,        21;6:6,10,14,22;7:9,14,   18,21,24;11:2,5;12:3,6,   district (9)                11:3;30:15
  9,10,20,21,23;26:2,20;      20,23;8:1,4,9,13,15,19,   24;13:2,6,24;14:6,9,19;     3:13;4:13;5:24;        entered (1)
  27:1,8;28:16                22,25;9:3,3,6,8,10,12,    15:1,7,11,19,24;16:5,       23:22;24:1,14,25;         27:24
conspiracy (18)               15,18,22,25;10:2,5,7,     10,13,16,21,24;17:2,6,      25:22;27:7             entering (2)
  21:2,5,10,12,13,14,         10,12,15,19,22,25;        12,17,21,25;18:4,9,11,    docket (1)                  15:15;17:7
  17;22:17,21;23:1,3,4,5,     11:3,6;12:4,7,25;13:3,    14,17,21;19:5,11,20;        4:15                   enterprise (1)
  8,24;24:12,12;26:5          7,14,25;14:7,8,10,14,     20:1,6,11,14,18;21:9,     doctor (1)                  22:14
conspired (2)                 20;15:2,8,12,20,25;       11,15,21;22:3,5,25;         9:16                   entirely (2)
  25:6,7                      16:3,6,11,14,17,18,22,    23:2,6,14;27:19;28:20;    document (3)                17:14;27:16
conspiring (2)                25;17:3,5,7,13,18,22;     29:16;30:5                  5:9,13;7:17            entitled (3)
  11:12;12:9                  18:1,5,10,12,15,18,22;  defense (3)                 documentary (1)             16:1,7,11
constitutes (1)               19:6,12,21;20:2,7,12,     16:19;29:10;31:20           24:9                   entrepreneurial (1)
  13:19                       15,19,19,21;27:11,12,   defined (1)                 documents (7)               22:15
constitutional (1)            17;28:18,21,22;29:5,9,    22:8                        24:10;25:25;26:9,12,   ENZER (20)
  15:13                       14,17,18,25;30:6,9,10,  defraud (8)                   24;27:4;29:2              2:5,6;13:12,13;
consult (2)                   12;31:3,7,19,22,25        21:22;22:4;23:11,15,      doubt (7)                   14:10,13;20:24,25;
  3:4;6:25                  cover (1)                   17;25:3,7;26:22             15:23;21:4,19;22:19;      27:11;28:21,24;29:8,
contact (1)                   29:25                   delayed (1)                   23:10;24:11;29:7          20,21;30:6,7,25;31:5,
  4:19                      covered (1)                 4:11                      drink (1)                   17,24
contained (1)                 29:23                   deliberately (1)              9:23                   error (1)
  18:18                     COVID-19 (1)                25:11                     drug (1)                    13:9
containing (2)                3:22                    delivered (1)                 9:23                   establish (5)
  18:6;25:25                created (1)                 31:9                      drugs (1)                   23:22;24:14,19;
contains (1)                  27:25                   demeanor (1)                  9:19                      26:12;29:6
  18:23                     credentials (2)             30:14                     during (11)              establishing (5)
contemporaneous (1)           25:16;28:4              denied (1)                    3:1;6:24;7:10;21:13;      24:9;25:4;26:9,16,21
  26:18                     crime (2)                   14:23                       23:4;24:23;25:20;      ether (1)
continue (1)                  21:16;23:7              department (1)                26:20;27:1,7;28:13        14:1
  15:21                     criminal (2)                31:13                                              even (2)
contract (3)                  5:10;24:4               DEPUTY (1)                             E                16:19;17:18
  22:11,12,12               critical (2)                2:3                                                everyone (2)
contracts (1)                 25:14,17                derived (3)                 earlier (1)                 3:21;31:23
  27:2                      cross-examine (1)           11:22;12:19;13:19            14:20                 evidence (9)
conventional (2)              16:8                    describe (1)                easier (1)                  16:15;20:9,22;23:24;
  22:8,9                    crypto-currency (1)         4:18                         27:17                    24:9,15,16;27:4;29:6
convicted (1)                 27:6                    described (1)               Edwards (1)              example (2)
  17:4                                                  23:21                        28:1                     24:25;28:8
conviction (2)                          D             determined (1)              efforts (1)              exchange (1)
  13:20;17:5                                            4:10                         22:15                    27:7
convince (1)                Daniel (1)                determining (1)             either (5)               exchanged (1)
  28:4                        2:7                       19:15                        3:1;6:23;14:4;18:2;      26:19
cooperating (4)             date (1)                  device (1)                     29:18                 execution (1)
  25:1,3,6,10                 31:4                      21:22                     electronic (1)              23:18
copy (3)                    dated (2)                 different (1)                  27:5                  executive (3)
  8:15;10:7;30:21             4:12;18:5                 19:9                      elements (7)                27:25;28:5,10
corpus (1)                  day (1)                   digital (10)                   20:21;21:1,4,18;      executives (3)
  19:25                       31:23                     11:16;12:13;25:8,13;         22:20;23:9,21            24:18;25:16;28:3
counsel (3)                 days (2)                    26:3,7,14,24;27:6,23      else (6)                 exist (2)
  2:12,19;31:11               31:10,13                directly (1)                   3:1;6:24;14:11,13;       25:15,17
Count (19)                  deceit (1)                  18:2                         15:5;30:6             existed (1)
  11:11,19,25;12:2,4,7,       22:2                    disappointed (1)            emails (2)                  23:11
  9,16,22,23,25;13:9,10;    deceive (2)                 17:19                        26:19;28:14           existence (3)
  21:2,6,17;22:18,22;         22:4;26:3               discretion (1)              employed (1)                21:5;22:21;24:20
  23:8                      decide (1)                  19:16                        21:22                 expect (1)
counts (12)                   6:16                    discuss (6)                 employees (1)               22:14
  11:7,9;13:4,15,17,        decision (1)                5:5;6:11;7:20;10:15,         24:19                 expected (1)
  21;17:23;20:16;23:25;       17:13                     22;18:12                  enables (1)                 19:3
  24:13;30:3,19             DEFENDANT (94)            discussed (3)                  4:15                  experience (1)
course (2)                    2:21,24;3:6;5:15,20;      5:13;10:25;15:8           engaged (1)                 28:6
  22:1;31:8                   6:9,13,21;7:8,13,19,22, disseminated (2)               21:25                 explain (2)

Min-U-Script®                                    Southern District Court Reporters                            (2) consider - explain
             Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 12 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                     June 16, 2020

  15:13;18:15                4:1;30:14                  24:23;25:21;27:8          hearing (1)                 indict (1)
extremely (1)             finding (1)                 future (1)                    2:14                         8:7
  4:3                        4:14                       14:24                     help (1)                    indictment (7)
                          findings (1)                                              7:7                          7:15,18,24;8:2,5,10;
             F               3:20                                G                helpful (1)                    24:4
                          fine (3)                                                  20:10                     indirectly (1)
face (1)                     11:21;12:18;20:4         gain (2)                    higher (1)                     18:2
   14:18                  First (7)                     11:22;12:19                 17:5                      induce (1)
facilities (1)               15:16;21:1,5,20;         given (2)                   hire (1)                       25:12
   4:3                       22:21;23:11;24:17          3:20;31:14                  16:3                      influence (2)
fact (9)                  five (3)                    giving (6)                  Honor (100)                    9:23;18:2
   6:4;7:17;14:22;           11:19;12:17;20:3           5:2;8:10;15:14;17:8;        2:5,11,17,21,24;3:6;      information (28)
   20:15;21:6,23,24;      Florida (1)                   19:23;20:8                  4:21;5:8,15,20;6:9,13,       4:23;8:15,20,23;9:1;
   22:22;26:16               25:23                    goal (3)                      21;7:8,13,19,22,25;8:3,      10:8,16;11:7,8,8,11;
factors (1)               follow (1)                    21:17;23:8;28:14            8,12,14,17,24;9:2,9,11,      12:1,5,8,23;13:1,15;
   19:14                     28:22                    goals (1)                     13,17,21,24;10:1,4,6,9,      15:17;17:24;20:17;
facts (7)                 following (5)                 28:7                        11,14,18,21,24;11:2,5;       21:3;22:18,22;23:25;
   24:3,10,10,14;25:4;       21:4,18,21;22:19;        God (1)                       12:3,6,24;13:2,6,13,24;      24:5,13;30:4,20
   26:12;29:1                23:9                       7:7                         14:6,9,13,19;15:1,7,11,   informed (1)
factual (2)               force (1)                   Good (10)                     19,24;16:5,10,13,16,         30:15
   29:3;30:18                18:1                       2:5,10,11,17,19,20,         21,24;17:2,6,12,17,21,    initial (2)
fake (1)                  foreign (1)                   21;10:6,7;31:23             25;18:4,9,11,14,17,21;       11:17;12:14
   28:3                      12:12                    Goodbye (1)                   19:5,11,20;20:1,6,11,     innocent (1)
false (4)                 forfeit (1)                   31:25                       14,18,25;27:19;28:20,        15:22
   7:12;23:12;25:11,13       13:17                    government (25)               24;29:8,13,16,21,21;      instrumentality (1)
falsely (2)               forfeiture (4)                2:6,7;8:5;15:22;            30:5,8,11;31:6,18,21,        22:6
   28:2,11                   13:16;29:22,24;30:3        16:8;20:8,20;21:3,18;       24                        instruments (1)
falsity (1)               forgive (1)                   22:18;23:9,23;24:3,7,8,                                  22:10
   26:9                      29:22                      16;27:9;28:25;29:3,6;                 I               insufficient (1)
far (3)                   form (4)                      30:7,21,25;31:15,17                                      4:4
   2:23;9:12;10:3            6:2,7,10;31:1            government's (8)            identifies (1)              intend (1)
Farkas (38)               formally (1)                  24:5;25:24;26:8,10,          3:10                        8:25
   2:12,12,16,18,20,22;      11:3                       18,23;27:3;31:8           identify (2)                intent (4)
   4:22;5:11,12,22;7:5;   forth (2)                   graduate (1)                   2:15;3:9                    22:4,4;23:16;26:22
   9:5;13:14;14:12,15;       13:21;24:3                 9:14                      illegal (1)                 interest (2)
   15:12;20:12;21:9;      four (1)                    grand (3)                      28:17                       4:12;14:4
   22:25;24:11,21;25:2,5,    19:2                       8:6,11,13                 illness (1)                 international (1)
   10,19;26:1,15,19,25;   fraud (17)                  greatest (2)                   9:19                        23:19
   27:5,12;28:19,24;         11:13;12:11;21:2,8,        11:21;12:18               immigration (1)             internet (1)
   29:11,14,23;30:2;         16;22:1,17,24;23:7;      gross (4)                      15:3                        26:1
   31:11                     24:12,12,20;25:6,7,20;     11:22,22;12:19,20         impact (1)                  interstate (3)
Farkas's (2)                 27:21,21                 guideline (1)                  18:25                       12:11;22:6;23:19
   29:4;30:12             fraudulent (11)               19:9                      important (2)               interview (1)
fashion (1)                  11:17;12:14;22:7;        guidelines (3)                 3:2;7:1                     31:12
   5:17                      23:13,16;25:25;26:4,6,     18:24;19:2,14             impressive (2)              interviews (1)
FBI (1)                      10,15,17                 guilt (2)                      25:16;28:3                  26:5
   2:8                    free (4)                      15:23;29:6                imprisonment (5)            into (3)
feasible (1)                 6:17;16:4;19:8;          guilty (30)                    12:16;13:4,5;14:18;         25:8;26:3;27:24
   31:10                     20:13                      5:6;6:17,18,18;9:1,1,        19:17                    investing (1)
federal (6)               front (3)                     2;11:1;12:5,5,6;13:1,1,   Inc (1)                        28:4
   11:18,21;12:15,18;        6:1;8:18,20                2,15;14:22;15:3,15,17,       27:24                    investment (6)
   13:18;27:2             full (2)                      21;17:8,10,20,23;         include (9)                    22:8,10,10,12,13;
feel (2)                     9:3;10:22                  18:20;24:11;27:13;           22:8;24:17,25;25:24;        27:1
   10:5,6                 fully (1)                     29:12,14,15                  26:8,11,18,23;27:4       investors (13)
few (1)                      30:14                                                including (8)                  11:14;12:13;25:3,8,
   19:18                  funds (4)                              H                   4:23;17:9;22:10;            13;26:2,3,6,11,13,22,
fictitious (3)               11:14;12:12;26:13;                                      24:24;25:5,10,13;26:4       25;27:22
   27:25;28:1,10             27:22                    habeas (1)                  incorporate (1)             issue (1)
filed (1)                 further (8)                   19:25                        29:1                        16:18
   24:6                      4:11;28:7,13;29:17;      harm (1)                    Incorporated (3)            issued (7)
financial (2)                30:7;31:15,17,19           4:11                         11:15;24:3;29:2             3:25;11:16;12:13;
   28:2,13                furtherance (7)             hear (3)                    indicated (1)                  25:8;26:3,14;27:23
find (2)                     21:13;22:7;23:4,24;        2:22,25;3:3                  27:10

Min-U-Script®                                  Southern District Court Reporters                                 (3) extremely - issued
               Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 13 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                  June 16, 2020

                          led (1)                      member (6)               New (8)                      3:15
           J                 22:14                       3:16;21:10,11;23:1,      23:22;24:1,14,25;        operate (1)
                          less (3)                       2;26:5                   25:22;27:7;28:15,15        22:1
Jessica (3)                  19:23;20:4;22:9           members (3)              next (2)                   operated (1)
   28:2,10,12             letter (7)                     24:22;25:9,23            31:10,13                   22:1
joined (1)                   18:5,8,16,19;19:7,        mental (1)               normal (1)                 opportunity (1)
   24:21                     10;20:7                     9:19                     31:8                       10:22
Judge (16)                licenses  (1)                messages (3)             note (5)                   order (7)
   3:12,13,25;4:13,13;       25:18                       25:22;26:19;28:14        3:7;4:8;13:7;18:23;        4:12,14;14:8;18:19;
   5:24,25;6:2,5;17:15,   life (2)                     met (1)                    28:25                      28:4,8;30:21
   15;19:6,13,15,22;30:22    21:13;23:4                  4:24                   number (3)                 orders (1)
judges (1)                limine (1)                   Michael (1)                4:25,25;25:18              3:25
   4:7                       24:5                        28:1                                              others (2)
July (3)                  limited  (3)                 midst (1)                           O                 22:15;27:21
   11:12;12:10;27:20         4:4,6;17:16                 3:22                                              otherwise (2)
June (2)                  line (3)                     mind-altering (1)        oath (2)                     5:17;16:19
   4:12;18:5                 2:14;3:15,17                9:23                      7:4,10                  out (1)
jury (4)                  LinkedIn    (1)              minute (1)               object (2)                   31:2
   8:6,11,13;15:18           28:9                        6:22                      21:17;23:8              outset (2)
justice (1)               listen-only (1)              minutes (1)              obligation (1)               3:20;24:2
   4:12                      3:16                        19:18                     8:2                     over (3)
                          Loss (3)                     misleading (2)           observation (1)              4:22;5:1;29:21
            K                2:7;11:22;12:20             21:25;25:11               30:13                   overt (4)
                                                       misrepresentations (8)   obtain (1)                   21:12;23:3;24:23,24
keep (1)                             M                   11:18;12:15;25:12,        14:3                    own (5)
  3:17                                                   25;26:6,10,15,17       obtained (1)                 6:17;16:12;19:8;
kind (1)                  magistrate (2)               money (2)                   13:22                     20:13;27:13
  9:20                     5:25;6:2                      23:12;25:17            obviously (1)
KLEIN (2)                 magistrate's (1)             months (2)                  3:3                                P
  2:16,16                  6:6                           19:3,23                occurred (2)
knew (2)                  mails (1)                    more (5)                    23:19;24:1              page (5)
  27:24;28:16              22:6                          21:7,21;22:23;23:12;   October (1)                  13:9;18:10;19:2;
Knowing (2)               makes (2)                      24:16                     27:20                     20:3;28:9
  17:22;25:19              22:13;27:13                 morning (8)              offense (4)                pandemic (1)
knowingly (8)             making (1)                     2:5,10,11,17,19,20,       11:22,23;12:19,21         3:22
  21:9,12;22:3,25;         7:11                          21;4:7                 offenses (4)               papers (1)
  23:3,14;24:21;26:21     managerial (1)               motions (1)                 13:20;20:15,21;           26:4
knowledge (1)              22:15                         24:5                      23:25                   paperwork (1)
  23:16                   mandatory (2)                much (1)                 offer (2)                    30:23
known (1)                  11:24;12:21                   31:22                     24:8,17                 part (8)
  18:24                   many (1)                     must (2)                 offered (1)                  11:16;12:13;14:15;
knows (1)                  19:14                         4:10;14:21                20:22                     15:9;18:23;25:7,9;26:2
  3:21                    material (2)                 mute (2)                 offering (2)               participant (1)
Kristen (1)                21:23,24                      3:17,17                   11:17;12:14               25:20
  2:8                     materiality (1)                                       office (1)                 participated (1)
                           26:17                                  N                2:13                      23:15
           L              materially (1)                                        officer (3)                participation (1)
                           25:11                       name (4)                    28:1,2,13                 28:16
last (1)                  matter (2)                     3:9;9:4,5;28:10        old (2)                    parties (1)
   18:10                   15:5;19:12                  named (2)                   9:6,7                     3:8
law (8)                   maximum (8)                    28:1,2                 omissions (3)              partnerships (1)
   11:18,21;12:15,18;      11:19,20,20;12:16,          narcotic (1)                11:18;12:15;25:12         25:14
   13:18;14:21;17:16;      17,18;13:3;19:17              9:19                   omitted (1)                Paul (1)
   18:23                  may (9)                      nature (2)                  21:23                     2:11
lawful (1)                 3:1;7:10;8:6,7;               23:16;30:16            one (22)                   pause (1)
   20:4                    13:11;14:23;18:24;          need (1)                    5:2;11:11,25;12:4;        13:7
laws (1)                   19:8;30:24                    7:3                       13:9;16:3;17:23;19:9,   pay (1)
   27:3                   mean (1)                     needed (1)                 14;20:16;21:2,6,12,17,     14:8
lawyer (1)                 20:13                         28:6                      21;23:3,11,19,25;       penalties (4)
   5:24                   means (3)                    needs (2)                   24:13;30:3,19             11:9;12:1,23;29:22
least (6)                  14:23;23:12;26:2              28:22;30:10            only (3)                   people (2)
   11:12;12:9;21:12;      medication (1)               Negar (1)                   17:10,16;22:8             21:7;22:23
   23:3,19;30:13           9:25                          2:7                    open (1)                   perjury (1)

Min-U-Script®                                     Southern District Court Reporters                            (4) Jessica - perjury
             Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 14 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                               June 16, 2020

  7:11                     present (5)                 15:23;21:3,15,18;        receipt (1)                30:13
permitted (1)                2:12;5:10,18;8:6;         22:19;23:6,9,23;24:11;     31:1                  restitution (1)
  29:11                      16:15                     29:1                     received (1)               14:8
person (3)                 presented (1)             provide (1)                  15:4                  result (3)
  3:9;4:24;22:13             8:11                      16:3                     recently (2)               3:22;15:15;19:8
personal (1)               presentence (1)           provided (2)                 9:15,18               resulting (2)
  13:19                      31:9                      3:24;26:13               recommend (1)              11:23;12:20
personally (2)             press (2)                 psychiatrist (1)             30:19                 retain (1)
  13:21;14:3                 3:15,17                   9:16                     recommendation (1)         16:3
persons (4)                presumed (1)              public (5)                   30:24                 review (4)
  4:5;11:23;12:20;           15:22                     3:15,16;8:22;15:18;      record (2)                 11:6,8;12:7;14:11
  23:12                    pretenses (1)               28:4                       3:7;27:17             reviewed (3)
PETRUZZI (13)                23:13                   purchase (1)               recording (1)              5:13;17:9,22
  2:11,12;3:5;4:18,21;     pretty (1)                  21:20                      3:18                  reviewing (2)
  5:8;6:11;29:9,13;30:9,     10:6                    purchaser (1)              recordings (1)             13:8;18:22
  11;31:6,21               prevail (1)                 22:2                       26:4                  right (31)
phone (3)                    29:10                   purported (1)              refer (1)                  2:1,19,25;3:7;5:4,17,
  4:25;25:21;28:14         previously (1)              28:12                      11:7                     21,23;6:5;8:10,17,19;
phonetic (1)                 28:25                   purpose (1)                reference (4)              10:5;13:14;14:3,10,14;
  2:9                      prison (3)                  6:15                       13:25;24:3;29:1,3        15:12,16,18;17:5,9;
photograph (3)               18:25;19:16,23          purposes (2)               referred (1)               19:24;20:8;29:5,17;
  28:9,11,12               privately (1)               28:22;31:9                 6:6                      30:12;31:3,7,19,22
place (1)                    3:5                     pursuant (4)               regarding (1)           rights (6)
  7:3                      probation (2)               3:25;11:21;12:18;          15:5                     5:2,10;6:16;15:13,
placed (1)                   31:10,12                  13:18                    regardless (2)             14;17:8
  14:16                    proceed (5)                                            15:3,4                Robert (2)
plea (30)                    4:15;5:6,16;6:2,14                 Q               release (5)                2:12;9:5
  2:13;4:9,16,20,23;       proceeded (1)                                          11:20;12:17;14:16,    Robinson (3)
  5:3,6,23;6:1,5,7;7:2;      24:7                    qualifications (1)           17;20:5                  28:2,10,12
  11:3;13:8,25;14:22;      proceeding (14)             28:5                     relevant (1)
  15:3,4,15;17:8,10,20;      3:2,11,21,23;4:2,11,    qualified (1)                4:22                             S
  18:7,22;20:3,12;30:15,     16;5:10;6:15,24;7:10;     25:15                    remaining (1)
  17,17,19                   15:9;16:2;30:22         qualify (1)                  17:11                 safe (1)
plead (10)                 proceedings (2)             27:1                     removed (1)               31:23
  8:25;10:17;12:4,25;        3:19;29:19                                           14:23                 sale (3)
  15:17,21;17:23;18:2,     proceeds (1)                         R               repeats (1)               11:15;12:13;21:20
  20;29:12                   13:19                                                13:9                  Sam (1)
pleading (5)               proffer (1)               raise (3)                  report (1)                2:17
  6:17,18;11:1;13:15;        29:2                      11:14;12:12;27:22          31:9                  same-day (1)
  29:14                    proffered (2)             ramifications (1)          reporter (2)              31:1
pleadings (1)                29:1;30:19                6:4                        3:10;27:17            Samson (1)
  4:23                     proffers (2)              range (5)                  represent (1)             2:6
please (9)                   24:7;29:3                 19:2,9,13,14,17            29:5                  satisfied (2)
  2:15;3:2,5,9,18;4:18;    profits (1)               Raz (1)                    representation (1)        10:19;30:17
  6:25;9:3;27:12             22:14                     2:8                        10:20                 saying (1)
point (3)                  prohibited (1)            read (5)                   representations (1)       27:18
  3:12;13:12;23:15           3:19                      9:10;10:10;18:8;           23:13                 scheduled (1)
posted (1)                 promises (2)                27:15,16                 represented (3)           31:3
  28:9                       18:19;23:13             reading (1)                  16:1;28:3,11          scheme (10)
practicable (1)            promoters (1)               8:22                     request (1)               11:14;12:11;21:22;
  31:14                      22:15                   ready (1)                    31:2                    22:13,16;23:11,15,18;
practice (1)               proof (9)                   11:3                     requesting (1)            25:7;27:22
  21:25                      24:2,9;25:24;26:8,      real (1)                     31:1                  Schofield (9)
preliminarily (1)            10,18,23;27:3,9           13:18                    required (1)              3:12;4:13;6:5;17:15;
  3:14                     properly (1)              realize (1)                  16:23                   19:6,13,22;30:23;31:3
preparation (1)              3:10                      8:9                      requires (1)            school (1)
  15:9                     property (2)              reason (3)                   17:16                   9:12
prepare (1)                  13:18;23:12               6:19;9:16;29:11          resources (1)           Second (4)
  4:19                     prosecute (1)             reasonable (7)               4:6                     21:9;22:3,25;23:14
prepared (1)                 8:5                       15:23;21:4,19;22:19;     respect (7)             Section (2)
  31:1                     prosecution (1)             23:10;24:11;29:7           13:16;14:11;21:1,1;     3:24;4:8
preponderance (2)            7:11                    reasonably (1)               22:17;24:2;30:3       securities (12)
  23:23;24:15              prove (10)                  4:2                      responses (1)             11:13,16;21:2,8,16,

Min-U-Script®                                  Southern District Court Reporters                        (5) permitted - securities
             Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 15 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                                                June 16, 2020

   21;24:12,20;25:6;27:2,   Special (3)               surprised (1)            tokens (10)               up (9)
   3,21                        2:8;11:24;12:21          17:19                     11:16;12:13;25:8,13;     5:3;8:10;15:14;17:8,
security (1)                specific (2)              swear (1)                   26:3,7,14,24;27:6,23     14;19:17,23;20:8;
   22:7                        4:14;23:16               7:5                    told (1)                    28:22
seize (1)                   specifically (2)                                      5:24                   upon (1)
   14:1                        5:5;24:16                          T            took (1)                    22:2
seized (1)                  speedy (1)                                            28:6                   use (4)
   14:4                        15:18                  TALKIN (2)               top (2)                     4:5,5;12:11;23:19
seller (1)                  spoke (1)                    2:17,17                  13:9;19:2              used (8)
   22:2                        19:18                  talking (1)              total (1)                   7:11;17:1;18:1;22:5,
selling (1)                 stage (1)                    3:1                      13:3                     6;24:18;25:1;27:5
   27:23                       16:2                   team (1)                 traceable (1)
send (1)                    stages (1)                   28:5                     13:20                             V
   31:2                        16:1                   Tech (19)                trade (1)
senior (1)                  standing (1)                 11:15;12:12;24:19;       27:6                   value (1)
   25:15                       3:24                      25:3,5,8,12,14,15,17; transaction (1)              22:14
sent (2)                    state (1)                    26:4,13,14,22,25;        22:12                  various (5)
   25:22;28:15                 21:23                     27:24;28:5,10,13      transcript (4)               24:18,22;25:23;
sentence (11)               statement (3)             Tech's (2)                  3:11,11;30:22;31:1        26:13;28:6
   11:19;12:16;14:16;          21:23;27:15;28:18         11:17;12:14           transmitted (1)           vehicles (1)
   17:14,19;19:15,16,17,    statements (2)            Tekeei (1)                  3:12                      22:9
   22,24;20:5                  7:9,12                    2:7                   transmitter (1)           venue (2)
sentencing (7)              States (10)               teleconference (1)          25:17                     23:22;24:14
   17:11,15;18:24,24;          5:23,25;9:8;13:17;        3:15                  treated (1)               via (1)
   19:2,13;31:4                14:21,22,23,24;19:1;   telephone (5)               9:18                      26:1
series (1)                     25:18                     3:8,23;4:10,16;5:7    trial (21)                victim (2)
   7:3                      stay (1)                  telephonically (1)          15:18,21;16:2,7,15,       26:11,13
serious (1)                    31:23                     3:21                     23;17:4,4,9;20:23;     victims (1)
   4:11                     step (1)                  ten (2)                     21:4;24:2,8,9,17;         14:8
set (2)                        17:11                     13:4;19:18               25:24;26:18;27:3,10;   video-conference (1)
   13:21;24:3               still (4)                 term (8)                    29:1,10                   4:10
showing (3)                    14:21;17:4,19,23          11:20;12:17;13:4;     truth (4)                 video-conferencing (3)
   26:13,24;27:4            stocks (1)                   14:16,18;18:25;19:23;    7:6,6,7,12                4:1,3,5
side (1)                       22:9                      22:7                  try (1)                   violate (1)
   29:18                    styled (1)                terms (3)                   27:16                     14:17
sign (3)                       11:16                     5:3;18:16;19:21       twice (4)                 violation (2)
   6:10;7:17;18:10          subject (1)               testify (6)                 11:21,22;12:19,20         11:18;12:15
signed (6)                     15:8                      16:8,12,19,23,25;     two (21)                  voluntary (2)
   5:11,14;6:3;7:15,20;     submit (1)                   25:4                     6:22;11:6,9;12:7,22,      20:12;30:17
   18:12                       30:22                  testimony (7)               25;13:9,10,15,21;
signing (3)                 subpoenas (1)                24:8,18;25:1;26:9,       17:23;20:16;21:7;                 W
   6:6;7:24;8:9                16:18                     11,24;27:4               22:18,22,23;23:8,25;
sister (1)                  substantive (2)           thereafter (1)              24:13;30:4,19          waive (3)
   28:9                        21:16;23:7                31:13                 typographical (1)           8:2,4,22
sister's (1)                succeed (1)               therefore (2)               13:8                   waiver (5)
   28:11                       28:6                      7:3;27:2                                          5:10;7:14,17,24;8:9
sit (1)                     sufficient (2)            third (4)                            U             waivers (1)
   9:22                        29:4,6                    21:11;22:5;23:2,18                                4:24
slowly (1)                  summarize (1)             threats (1)              under (10)                wants (1)
   27:17                       20:20                     18:1                     4:1,8;7:4,10;8:1;        8:5
so-called (2)               summary (2)               three (4)                   9:16,22;19:21;21:24;   way (3)
   11:17;22:10                 27:10;31:8                11:20;12:17;21:4;        27:2                     19:25;21:15;23:6
sold (1)                    superseding (12)             22:19                 understands (2)           what's (1)
   26:25                       4:23;8:19,23;9:1;      times (1)                   5:1;30:16                18:18
solicit (1)                    10:8,16;11:7;17:24;       4:25                  United (8)                whereby (1)
   26:6                        20:16;24:4;30:4,20     title (1)                   5:23,24;9:8;13:17;       22:13
soon (1)                    supervised (4)               14:3                     14:21,22,23,24         white (1)
   31:13                       11:20;12:17;14:16;     today (10)               units (2)                   26:4
Southern (6)                   20:5                      4:20;6:7,15;7:10;        14:1,4                 whole (1)
   23:22;24:1,14,24;        supporting (1)               9:22;10:5;15:9,15;    unregistered (1)            7:6
   25:22;27:7                  26:11                     17:8;18:3                11:15                  who's (1)
speaks (1)                  sure (5)                  together (1)             untrue (1)                  3:13
   3:9                         3:9;5:1;6:3,15,17         30:23                    21:23                  willfully (6)

Min-U-Script®                                    Southern District Court Reporters                          (6) security - willfully
               Case 1:18-cr-00340-LGS Document 347-1 Filed 06/16/20 Page 16 of 16
UNITED STATES OF AMERICA, v.
ROBERT FARKAS, a/k/a                                                                June 16, 2020

  21:10;22:3;23:1,14;      2018 (2)
  24:21;26:21                11:13;12:10
willing (3)                2020 (2)
  5:6,16;25:19               4:12;18:6
wire (10)
  12:11,12;22:17,23;                   3
  23:7,19;24:12,20;25:7;
  27:21                    30th (1)
wish (10)                    27:20
  3:4;4:5;5:25;6:25;       33 (1)
  10:16;12:4,25;15:18;       9:7
  16:19;17:23
wishes (2)                             5
  20:21;29:18
withdraw (1)               5th (1)
  17:10                      27:20
withheld (1)
  20:9                                 7
within (2)
  24:1;31:10               70 (1)
without (1)                  19:3
  4:11
witness (8)                            8
  24:8;25:1,3,6,10;
  26:8,23;27:4             87 (2)
witnesses (4)                19:3,23
  16:8,14,18;24:18
words (2)
  21:6;27:13
working (1)
  31:2
writ (1)
  19:25
write (1)
  9:10
wrong (1)
  28:17

           Y
years (7)
  9:7;11:19,20;12:17,
  18;13:4;19:18
York (8)
  23:22;24:1,15,25;
  25:23;27:7;28:15,15

           1
14 (2)
  31:10,13
15002 (1)
  3:24
15002b2A (1)
  4:9
15th (2)
  4:12;18:6

           2
2017 (4)
  11:12;12:10;27:20,
  20

Min-U-Script®                              Southern District Court Reporters        (7) willing - 87
